    Case 1:19-cr-00253-TSE Document 479 Filed 05/01/21 Page 1 of 3 PageID# 2705




                       UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,                       )       Case No. 1:19-CR-253
                                                )
                                                )       Hon. T.S. Ellis
                v.                              )       Sentencing Hearing: May 7, 2021
                                                )
DARRYL JULIUS POLO                              )
                                                )
                Defendant.                      )



                              DEFENDANT’S MOTION TO SEAL
         Pursuant to Local Criminal Rule 49(E), the defendant, Darryl Polo, through counsel, moves

for an order sealing the attached documents: Defendant’s Position on Sentencing (without

redaction). A proposed Order is attached for the consideration of the Court. 1

         In support of this motion, the defendant provides the following information:

I.       Items to be Sealed and Necessity for Sealing

         A.     The defendant asks the Court to seal the documents filed with the Court.

         B.     Sealing is necessary in order to safeguard the privacy of the defendant in that the

documents contain private medical and other sensitive information about the defendant. Counsel

for the defendant has considered procedures other than sealing and none will suffice to protect this

information from disclosure.

II.      Previous Court Decisions Which Concern Sealing Documents



1
 The documents to be sealed will be filed with the Court non-electronically pursuant to Local Criminal
Rule 49(E) and the Electronic Case Filing Policies and Procedures. Pursuant to the Local Rules, the
sealed document is to be treated as sealed pending the outcome of this motion.

                                                    1
 Case 1:19-cr-00253-TSE Document 479 Filed 05/01/21 Page 2 of 3 PageID# 2706




       A.      The Court has the inherent power to seal materials submitted to it. See United

States v. Wuagneux, 683 F.2d 1343, 1351 (11th Cir. 1982); State of Arizona v. Maypenny, 672

F.2d 761, 765 (9th Cir. 1982); Times Mirror Company v. United States, 873 F.2d 1210 (9th Cir.

1989); see also Shea v. Gabriel, 520 F.2d 879 (1st Cir. 1975); United States v. Hubbard, 650 F.2d

293 (D.C. Cir. 1980); In re Braughton, 520 F.2d 765, 766 (9th Cir. 1975). The trial court has

supervisory power over its own records and may, in its discretion, seal documents if the publics

right of access is outweighed by competing interests. In re Knight Pub. Co., 743 F.2d 231, 235

(4th Cir. 1984).

       B.      This Court previously has sealed documents in other cases dealing with the same

subject matter as the documents sought to be sealed.

III.   Period of Time to Have the Document Under Seal

       A.      The materials to be filed under seal will need to remain sealed permanently or until

unsealed by the Court.

       Accordingly, the defendant respectfully requests that an order be entered allowing the

aforementioned documents to be placed Under Seal.




                                                2
Case 1:19-cr-00253-TSE Document 479 Filed 05/01/21 Page 3 of 3 PageID# 2707




                                             Respectfully submitted,


                                             Darryl Polo
                                             By Counsel


                                                      /s/
                                             Elizabeth Mullin
                                             Virginia Bar Number 86668
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, Virginia 22314
                                             (703) 600-0879 (T)
                                             (703) 600-0880 (F)
                                             Elizabeth_Mullin@fd.org (email)



                              CERTIFICATE OF SERVICE

       I hereby certify that on May 1, 2021, I will electronically file the foregoing pleading with
the Clerk of the Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to all attorneys of record.

Pursuant to the Electronic Case Filing Policies and Procedures, a courtesy copy of the foregoing
pleading will be delivered to Chambers within one business day of the electronic filing.

                                             By Counsel


                                                      /s/
                                             Elizabeth Mullin
                                             Virginia Bar Number 86668
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, Virginia 22314
                                             (703) 600-0879 (T)
                                             Elizabeth_Mullin@fd.org

                                                3
